Citation Nr: 0901570	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  00-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for depression.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for Grave's disease.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1989.

In August 2000, the RO increased the rating for the veteran's 
service-connected low back disability (then characterized as 
chronic pain and strain) from 20 to 40 percent.  By the same 
decision, the RO denied the veteran's claims for an increased 
rating for peptic disease, evaluated as 10 percent disabling, 
and for TDIU.

The veteran appealed to the Board of Veterans' Appeals (Board 
or BVA).  He asserted, in essence, that he was entitled to 
higher ratings for his low back disability and peptic 
disease, and to TDIU.  In July 2001, the Board remanded the 
claims for additional development.  The Board denied the 
appeal in July 2003.

The veteran appealed the Board's July 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2004, the parties to the appeal filed a joint 
motion asking the Court to vacate the Board's decision and 
remand the matter for readjudication.  The Court granted the 
motion later that same month.

The Board remanded the case for additional development in 
March 2005.  In March 2006, the Board granted a 10 percent 
rating for incomplete paralysis of the sciatic nerve, 
separate and apart from the 40 percent rating assigned for 
the veteran's low back disability.  The appeal was otherwise 
denied.

The veteran appealed to the Court, challenging those portions 
of the Board's decision that denied a rating in excess of 40 
percent for his low back disability, a rating in excess of 10 
percent for peptic disease, and his claim for TDIU.  By a 
memorandum decision dated in May 2008, the Court affirmed 
that part of the Board's decision that denied an increased 
rating for peptic disease.  The portions of the Board's 
decision denying an increased rating for the veteran's low 
back disability and TDIU were vacated and remanded for 
readjudication.

In July 2008, the veteran perfected additional issues for the 
Board's review, on appeal from a May 2007 decision by the RO 
(entered while the appeal to the Court was pending); 
specifically, entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling; entitlement to an 
increased rating for radiculopathy of the right lower 
extremity, currently evaluated as 10 percent disabling; 
entitlement to an increased rating for peptic ulcer disease, 
currently evaluated as 10 percent disabling; entitlement to 
an initial rating in excess of 10 percent for depression; 
entitlement to service connection for hypertension; 
entitlement to service connection for Grave's disease; and 
entitlement to TDIU.  The RO has not yet formally certified 
the appeal of these issues.  However, it is clear that the 
veteran has filed the documents necessary to confer 
jurisdiction of these issues on the Board.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  See also 38 C.F.R. § 19.35 
(indicating that certification of appeals on VA Form 8 
("Certification of Appeal") is for administrative purposes 
and "does not serve to either confer or deprive the [Board] 
of jurisdiction over an issue.").  As a result, they must be 
considered presently.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.




REMAND

In a substantive appeal, received in July 2008, the veteran's 
representative indicated that the veteran wished to 
participate in a video conference hearing at a local VA 
office before a member, or members, of the BVA, with respect 
to each and every issue listed above, on the title page; 
including issues identical to those that were remanded by the 
Court in May 2008.  The veteran is entitled to a Board 
hearing as a matter of right.  38 C.F.R. § 20.700(a).  
Because he has requested a Board hearing at the RO, his 
claims file must be returned to the agency of original 
jurisdiction.  A remand is required.  38 C.F.R. §§ 19.9, 
20.704.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Locate and associate with the 
claims file any temporary folders that 
are being maintained at the RO on 
behalf of the veteran.

2.  Thereafter, schedule the veteran 
for a BVA video-conference hearing 
before a Veterans Law Judge of the 
Board.

After the veteran has been given an opportunity to appear at 
a Board hearing, the claims file should be returned to this 
Board for further appellate review.  No action is required by 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

